DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-24 are pending in the instant application.  No claims have been cancelled.  No claims have been amended. Claims 7, 14, and 21-22 have been cancelled.  No claims have been added.  The rejection of the pending claims is hereby made non-final.

*The examiner submits that this Office Action is a second Non-Final Office Action reissued in lieu of the letter restarting period of response as was mailed 07/16/2021 to correct an error in the Final Office Action dated 03/04/2021.  No amendments have been entered herein.


Response to Remarks
103
Applicant’s arguments and amendments have been considered by the examiner, but are not found to be persuasive.  The examiner submits that although Argue et al in combination with Kalgi and Calman et al do not explicitly recite wherein the matched items are positioned at the top of the receipt and the unmatched items are positioned at the bottom, Argue et al does indeed disclose the ordering and reordering of receipt data, wherein items having specified characteristics are presented more prominently, e.g. at the top (see at least paragraph [0034] to Argue et al).  One of ordinary skill in the art would recognize that the positioning of items on the receipt based on the matching of said items to preexisting receipt data would have been an obvious variant of the invention as taught by Argue et al, because a user could easily input such parameter into the system and method as disclosed with a reasonable expectation of success.  For at least the reasoning provided above, the examiner submits that the limitations in question are obvious in view of the applied prior art, and the rejection of the pending claims is hereby maintained and made final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Calman et al (US 2014/0074575) in view of Kalgi (US 2013/0013499) and further in view of Argue et al (US 2014/0067568).

Regarding claim 1, Calman et al discloses a dynamic receipt generating (DRG) computing device for dynamically generating customized transaction records, said DRG computing device including at least one processor in communication with at least one memory device, said DRG computing device configured to:
receive user preference data including dynamic receipt preference data, and a payment account identifier associated with a user (see at least paragraph [0034] “the system 100 uses the receipt data to format the data in accordance with default preferences and/or user preferences”); 
store the user preference data in memory (see at least paragraph [0051] “a memory device 450”); 
receive real-time transaction data for a payment transaction associated with a purchase made by the user for a plurality of items at a merchant using a payment account identifier, associated with the payment account, the real-time transaction data being in a first format (see at least paragraph [0042] “the system 200 extracts information associated with the transaction in the user account. The extracted information, in some embodiments, comprises at least a portion of the transaction data that is to be included in the digital receipt”); in response to the determination, retrieve the user preference data from the memory based on the payment account identifier and the user identifier; 
generate a dynamic receipt based on the real-time transaction data and the retrieved user preference data associated with the payment account identifier, the dynamic receipt having a second format different from the first format (see at least paragraph [0034]” the system 100 modifies the receipt data. For example, the system 100 uses the receipt data to format the data in accordance with default preferences and/or user preferences”); and 
transmit the generated dynamic receipt to the user (see at least [0002] “In some embodiments, the system provides the digital receipt to the user when the user accesses the transaction”). 
Calman et al does not appear to explicitly disclose wherein the real-time transaction data [is] being received while the payment transaction is being processed and wherein the receipt is generated upon completion of the payment transaction; and 
In response to the payment transaction being authorized by an issuer of the payment account, receive an API call message from a POS device of the merchant, the API call message including a user identifier associated with the user and an electronic receipt including information of the purchase, the electronic receipt listing the plurality of items in a first order;
Determine that the user is enrolled in the receipt generation service by performing a lookup in the memory, using the user identifier, for the user preference data.
However, the prior art reference Kalgi (US 2013/0013499) discloses an electronic wallet checkout platform apparatus, system, and method, wherein the real-time transaction data [is] being received while the payment transaction is being processed and wherein the receipt is generated upon completion of the payment transaction and In response to the payment transaction being authorized by an issuer of the payment account, receive an API call message from a POS device of the merchant, the API call message including a user identifier associated with the user and an electronic receipt including information of the purchase, the electronic receipt listing the plurality of items in a first order;
Determine that the user is enrolled in the receipt generation service by performing a lookup in the memory, using the user identifier, for the user preference data (see at least paragraph [0030] to Kalgi, “An EWCP provider 106 may verify authentication and/or authorization and/or payment information. The EWCP may use information regarding the merchant selling the item and/or regarding the item (e.g., obtained via parameter values in a universal resource identifier (URI) link used to access the E-Wallet), to facilitate completion of the purchase transaction. For example, the EWCP may determine the price and/or quantity of each item being purchased, calculate the total amount due from the customer, collect the total amount due and provide appropriate payment (e.g., total amount due minus fees) to the merchant. The EWCP provider may also provide a confirmation to the merchant that payment information was obtained 125 (e.g., via an API call, via an email, and/or the like). In one embodiment, the EWCP provider may provide a receipt (e.g., a confirmation page, a confirmation email, and/or the like) to the customer. For example, this may be a receipt customized for the merchant (e.g., containing merchant branding), a generic default receipt, and/or the like. In another embodiment, the merchant may provide a receipt to the customer 130. For example, the merchant may generate the receipt based on the confirmation information received from the EWCP provider”). 
Calman et al and Kalgi do not appear to explicitly disclose the dynamic receipt listing the plurality of items in a second order that is different than the first order, wherein to generate the dynamic receipt, said DRG computing device is configured to reorder the listing of the plurality of items from the first order to the second order; and
Identifying previously purchased items that were purchased by the user in past transactions;
Listing those of the plurality of items that match the previously purchased items at a bottom of the dynamic receipt; and
listing those of the plurality of items that do not match the previously items at a top of the dynamic receipt.
  However, Argue et al discloses locating and organizing digital receipt data for use in in store audits, wherein the dynamic receipt listing the plurality of items in a second order that is different than the first order, wherein to generate the dynamic receipt, said DRG computing device is configured to reorder the listing of the plurality of items from the first order to the second order (see at least paragraphs [0112-0114], to Argue et al  In other embodiments, reordering module 408 can reorder digital receipt entries by item bulkiness, likelihood of items being stolen, etc. Reordering module 408 can refer to an item database (e.g., the item database used by POS systems at location 401) to access item characteristics for items listed on a digital receipt… Reordered entries from digital receipt can be displayed at display 406 during an in-store audit of the customer in possession of item 434B and/or item 434C. A human auditor can refer to display 406 during the in-store audit of the customer”) and 
Identifying previously purchased items that were purchased by the user in past transactions;
Listing those of the plurality of items that match the previously purchased items at a bottom of the dynamic receipt; and
listing those of the plurality of items that do not match the previously items at a top of the dynamic receipt (see at least paragraph [0034] to Argue et al “receipt entries contained in a digital receipt are re-ordered for presentation at the auditor mobile device. Re-ordering can occur at the auditor mobile device and/or at the receipt application server based on audit rules. The audit rules can be stored at the auditor mobile device or at the receipt application server. Receipt entries can be re-ordered such that receipt entries for items having specified characteristics are presented more prominently (e.g., at the top, highlighted, etc.). For example, receipt entries can be re-ordered such that higher profit margin items, bulkier items, or more likely to be stolen items are presented more prominently. As such, a human auditor is more likely to expressly audit these types of items.”).
It would have been obvious to a person of ordinary skill in the art to have configured the receipt generator system to: transmit transaction data from the merchant point of sale, in real-time, as taught by Kalgi to enable data to be received and modified in real time and further to analyze said data to identify duplicate purchases and/or to categorize items purchased, and to further reorder a plurality of receipt data from a plurality of receipts, as disclosed by Argue et al.  Moreover, arriving at the claimed subject matter would have been no more than predictable combination of known techniques within routine skill and creativity and is therefore found by the examiner to be obvious to try. 

Regarding claim 2, Calman et al discloses the DRG computing device of claim 1, wherein the real-time transaction data is payment transaction data processed over a payment network wherein the user interacts with the payment network using the payment account at the POS device or through a merchant website (see at least paragraph [0029] “A purchase may be made in-store, online, via telephone, or otherwise. As used herein, the term "purchase" may not be a typical payment in exchange for goods or services, and should be construed to be any financial transaction that gives rise to a receipt”). Regarding claim 3, Calman et al discloses the DRG computing device of claim 1, wherein the real-time transaction data is received by said DRG computing device as an ISO 8583 authorization computer message, the real-time transaction data including a DRG user account identity, a merchant location, and a transaction date (see at least [0041] “The system 200 searches the transaction record for key words, purchase authorization codes, transaction codes, store codes, merchant codes, identifiers, and/or formulas to segregate at least some of the transaction record and extract information from the record. The system may also extract the time of the transaction, the amount, the date, the merchant, the location, contact information for the merchant, the manufacturer, or the user, the payment method (e.g., credit card, check), the payee and/or payor account, and the like”). 
Regarding claim 4, the prior art discloses the DRG computing device of claim 1, wherein the user preference data includes at least one of grouping criteria, sorting criteria, alert criteria, language preference, reminders preference, and cardholder information associated with the DRG user account (see at least paragraph [0123] “the wallet mobile application may facilitate dynamic payment optimization based on factors such as user location, preferences and currency value preferences among others”). 
Regarding claim 6, Calman et al discloses the DRG computing device of claim 1, wherein said DRG computing device is in communication with a DRG user digital wallet, said DRG computing device further configured to deliver the dynamic receipt to the DRG user digital wallet (see at least paragraph [0022] “For example, the digital receipt mailbox may be associated with a specific user account and all receipts received in that digital receipt mailbox are associated with the user account”). 

Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Calman et al (US 2014/0074575) in view of Kalgi (US 2013/0013499) and of Argue et al (US 2014/0067568), further in view of Gelbman (US 2013/0132067).

Regarding claim 5, Calman et al discloses the DRG computing device of claim 2, but does not appear to explicitly disclose wherein the user preference data includes a selection for a language that differs from the received real-time transaction data language associated with the purchase, wherein the DRG computing device receives the real-time transaction data and converts the real time transaction data to the language selected by the user and stored in the user preference data before transmitting the generated dynamic receipt to the user. 
However, Gelbman discloses a multilingual output device and associated method, wherein the user preference data includes a selection for a language that differs from the received real-time transaction data language associated with the purchase, wherein the DRG computing device receives the real-time transaction data and converts the real time transaction data to the language selected by the user and stored in the user preference data before transmitting the generated dynamic receipt to the user (see at least paragraph [0019] “the device 10 then determines: 1) what transaction information needs to be printed out on the receipt/document or displayed on a monitor; 2) the local language in which documents are printed or displayed; and 3) the appropriate language the customer prefers. The device 10 then prints the transaction information as part of a printed device 32 in the two languages (preferred and local), displays the two languages (preferred and local) on a display device 34 or displays the preferred language only on a display device 34, or produces a combination of a printed 32 and displayed device 34”).It would have been obvious to a person of ordinary skill in the art to have configured the receipt generator system to: receive, translate, and display transaction information as receipt in a language outlined within a user’s preferences, as taught by Gelbman to enable a customer to receive receipt output in their native or preferred language.  Moreover, arriving at the claimed subject matter would have been no more than predictable combination of known techniques within routine skill and creativity and is therefore found by the examiner to be obvious to try. 
Regarding claims 8-13, the examiner submits that the language of the method as recited in claims 8-13 is substantially similar to that of the computing device as recited in claims 1-6.  Claims 8-13 are therefore rejected for the same reasoning as was applied to claims 1-6, supra.  

Regarding claims 15-20, the examiner submits that language of the computer readable medium as recited in claims 15-20 is substantially similar to that of the computing device as recited in claims 1-6.  Claims 15-20 are therefore rejected for the same reasoning as was applied to claims 1-6, supra.  


Claim(s) 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Calman et al (US 2014/0074575) in view of Kalgi (US 2013/0013499) and of Argue et al (US 2014/0067568), further in view of Britt (US 2012/02960609).


Regarding claim 23, Britt discloses the DRG computing device of claim 1, wherein to reorder the listing of the plurality of items, said DRG computing device is configured to list the items based on at least one of a price of each item, a tax on each item, and a brand of each item (see at least paragraph [0130], to Britt).

Regarding claim 24, Britt discloses the DRG computing device of claim 1, wherein to reorder the listing of the plurality of items, said DRG computing device is configured to list discounted items of the plurality of items at one of a top and a bottom of the dynamic receipt (see at least paragraph [0063] to Britt).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687